DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-16 are pending, all of which have been considered on the merits.

Priority
	Acknowledgment is made of Applicants’ claim for benefit of prior-filed US Provisional application 62/545820, filed 8/15/2017.  

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Allowable Subject Matter
Claims 1-6, 8-13, 15 and 16 are allowed.  

Additional References
	The following references are made of record, though not relied upon for art rejections at this time:
Ma et al (US 2011/0229970): Ma et al disclose perfusion bioreactors that would be useable in the current claimed invention.

Vunjak-Novakovic et al (US 2012/0035742): Vunjak-Novakovic et al disclose perfusion bioreactors that would be useable in the current claimed invention.

Janssen et al (Biomaterials, 2006): Janssen et al disclose a perfusion bioreactor to seed and culture bone marrow mesenchymal stem cells (BMSCs) on a 3D scaffold to create a bone construct.  The bioreactor system includes capabilities to perform “on-line” monitoring of oxygen consumption during seeding and cultivation (system measures dissolved oxygen at the inlet and at the outlet).  
	Janssen et al does not disclose measuring glucose consumption rate.  Janssen et al does not provide any reason to measure the glucose consumption rate.  

Pattappa et al (J Cell Physiol, 2011): Pattappa et al study the metabolism of mesenchymal stem cells (MSCs) during proliferation and differentiation.  In one embodiment Pattappa et al culture MSCs in monolayer culture in osteogenic differentiation media to cause osteogenic differentiation.  Pattappa et al monitor the oxygen and glucose levels in the culture to obtain oxygen consumption rate (OCR) and glucose consumption rates (GCR) of the cells during osteogenic differentiation (See Pg. 2565, col. 1 & Fig 2). Pattappa et al compare the OCR and GCR and conclude that GCR is inhibited during osteogenic differentiation (See Pg. 2565, col. 1).  
e.g. they do not state ‘when the OCR/GCR ratio reaches X, it means that differentiation is complete’). 

Simmons et al (Biosensors and Bioelectronics, 2017 (epub 9/30/2016):  Simmons et al disclose methods to monitor metabolites as a means to determine cellularity of tissue engineered constructs cultured in flow perfusion bioreactors.  Simmons et al place porous scaffolds in a flow perfusion bioreactors, seed MSCs onto the porous scaffolds, and then culture the MSCs using the flow perfusion bioreactors under non-differentiating conditions (See Pg. 444, “2.1-2.3”).  Simmons et al measure the oxygen uptake rate (OUR), glucose consumption rate (GCR) and lactate production rates (See Pg. 444, “2.5”, Pg 444 “2.6”, and Pg. 445 “2.7”).  Simmons et al quantify the cellularity of the constructs at different points in time (See Pg. 445 “2.8”).  Simmons et al compare each of OCR, GCR and lactate production rate, and cellularity, but do not make any firm conclusions that a correlation can be made between any of the measured parameters and cellularity.  Simmons et al suggest further study is necessary (See Pg. 448 “3.5-3.8”).  
	Simmons et al differs from the instant invention in that they do not culture the MSCs in osteogenic induction medium (rather they culture the cells in non-differentiating conditions).  Simmons et al also does not teach any ratio of OUR/GCR as being a specific endpoint/threshold for the culture.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936.  The examiner can normally be reached on M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLISON M FOX/Primary Examiner, Art Unit 1633